—Judgment unanimously affirmed. Memorandum: We previously held this case, reserved decision and remitted the matter to Monroe County Court to determine whether sufficient evidence could be developed at a reconstruction hearing concerning “defendant’s mental capacity at the time of trial and, if so, to determine whether defendant was competent to stand trial” (People v Marasa, 270 AD2d 902, 903). The record supports the court’s determination following the reconstruction hearing that the People sustained their burden of demonstrating by a fair preponderance of the evidence defendant’s competence to stand trial (see, People v Bey, 167 AD2d 868; People v Graham, 139 AD2d 789, 789-790, lv denied 72 NY2d 860; People v Wright, 124 AD2d 1015, lv denied 69 NY2d 751). The court properly-denied that part of the motion of defendant seeking suppression of his statements and items of tangible evidence seized by the police. The police officer’s initial request for information from defendant was “supported by an objective, credible reason, not necessarily indicative of criminality” (People v Hollman, 79 NY2d 181, 184). Based upon defendant’s response to that initial request, along with information obtained from other *972sources, “the police possessed a founded suspicion of criminality justifying a common-law inquiry in the form of a request for defendant to consent to a search of [his person]” (People v Battaglia, 86 NY2d 755, 756). Finally, after learning that the inspection on defendant’s vehicle had expired and that the registration on the vehicle was suspended, the police were authorized to impound it (see, People v Valerio, 274 AD2d 950, 951, affd 95 NY2d 924, cert denied — US —, 121 S Ct 1623) and to conduct an inventory search (see, People v Sullivan, 29 NY2d 69, 77). (Resubmission of Appeal from Judgment of Monroe County Court, Maloy, J. — Burglary, 2nd Degree.) Present — Pigott, Jr., P. J., Green, Pine, Hayes and Hurlbutt, JJ.